Citation Nr: 0328480	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date, prior to May 7, 1999, for 
the assignment of a total rating of 100 percent for chronic 
obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1986.



This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The RO denied entitlement to an effective date, prior to May 
7, 1999, for the assignment of a total rating of 100 percent 
for COPD.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran filed a claim of entitlement to an increased 
rating on January 13, 1997.  

3.  A VA examination was conducted on February 6, 1997.  

4.  In a rating decision of July 1999, the RO assigned a 
total rating of 100 percent for COPD, effective May 7, 1999, 
date of receipt of claim.

5.  As of February 3, 1997, it was factually ascertainable 
that the veteran's COPD produced FEV-1 less than 40 percent 
of predicted value, FEV-1/FVC less than 40 percent, and 
pulmonary hypertension shown by Echo.  


CONCLUSION OF LAW

The criteria for an effective date, for a 100 percent rating 
for COPD, retroactive to January 13, 1997, have been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran initiated a claim of entitlement to service 
connection for COPD in July 1986, the month after his 
separation from service.  A VA examination was conducted in 
August 1986, and his lungs were clear to auscultation.  By 
rating action of October 1986, the RO granted entitlement to 
service connection for COPD.  A noncompensable rating was 
assigned, effective July 1, 1986, the day after his 
separation from service.  

On September 28, 1990, VA received the veteran's increased 
rating claim.  A VA examination was conducted January 1991.  
X-rays revealed COPD with increasing interstitial scarring.  
Pulmonary function tests showed FVC 61 percent predicted, 
FEV-1 31 percent predicted, and FEV-1/FVC of 37 as the best 
of 73 predicted.  The examiner reported combined obstructive 
and restricting airway disease.  By rating action of February 
1991, the RO granted entitlement to an increased rating of 30 
percent, effective September 28, 1990, the date that VA 
received the claim.  

On January 13, 1997, VA received the veteran's claim alleging 
entitlement to an increased rating for COPD.  Pursuant to the 
claim, a VA examination was conducted on February 6, 1997.  
Pulmonary function tests were conducted prior to the 
examination on February 3, 1997.  The examiner reported that 
the veteran was given disability retirement and that he had 
last worked in June 1996.  The veteran had worked as a mail 
processor for the postal service.  It was also noted that he 
was receiving disability benefits from the Social Security 
Administration (SSA).  

On examination, the examiner did not observe any cyanosis or 
clubbing of the nails.  Lung fields were hyperresonant to 
percussion with decreased breath sounds bilaterally.  There 
was expiratory rhonci.  He was dyspnea at rest during the 
examination and more on walking from the waiting room to the 
examination room.  Heart tones were distant and the second 
pulmonic sound could not be adequately evaluated.  
The examiner determined that the veteran's disease was active 
and that he was expected to have progressive COPD with 
apparent predominant emphysematous component.  X-rays 
revealed a possible peribronchial bronchitis, as well as 
hyperillumination of the pulmonary structures that the 
examiner found suggestive of COPD or the veteran's body 
build.  An echocardiogram revealed mild pulmonary 
hypertension.  Pulmonary function tests showed FVC of 36 
percent, FEV-1 14 percent predicted, and FEV-1/FVC 38 percent 
predicted.  The examiner reported an impression of severe 
obstructive ventilatory impairment and further commented that 
the veteran cannot coexist with restrictive ventilatory 
impairment.  

By rating action of March 1997, the RO confirmed and 
continued the 30 percent rating.  On May 7, 1999, VA received 
the veteran's claim for an increased rating.  

Private medical records show that the veteran was admitted 
for treatment on June 18, 1999 for exacerbation of his COPD.  
The records also reveal that he was prescribed various 
medications for his COPD.  

The day after his discharge from the hospital on June 21, 
1999, a VA examination was conducted.  The examiner diagnosed 
hypertension and advanced COPD.  The examiner noted that the 
veteran was steroid and oxygen dependent.  Pulmonary function 
tests revealed FVC of 37 percent predicted, FEV-1 of 16 
percent predicted, and FEV-1/FVC of 34 as the best out of 80 
predicted.  The examiner indicated that technically it was a 
suboptimal study and that the veteran was unable to reproduce 
his effort.  X-rays revealed COPD.  

By rating action of July 1999, the RO granted entitlement to 
a 100 percent rating effective May 7, 1999, the day that the 
claim was received, as the effective date of the increase.  

On May 21, 2001, VA received copies of private treatment 
records from the veteran in support of his contention that 
the RO should have assigned an effective date of June 6, 
1996, the date that he became unemployable secondary to COPD.  
The veteran also included a copy of his SSA award letter that 
reflects an award date of June 6, 1996.  

The private records dated from 1994 to 2001, reflect the 
treatment of COPD and other conditions.  The veteran's use of 
an inhaler was noted.  He was treated for a gastrointestinal 
bleed in 1995, and his COPD was mentioned.  In 1996, he was 
treated for kidney problems, and complaints involving the 
left wrist and neck.  Chest x-rays taken in October 1996 
revealed COPD.  The records also show that he was 
hospitalized in May and September 1997 for exacerbation of 
his COPD.  


Criteria

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2003).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2003).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151(a) (2003).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2003).  The 
effective date for an increased rating is the date of receipt 
of claim or date entitlement arose, whichever is later; 
otherwise the effective date is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o) (2003).



Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2003).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2003).

The regulations for the evaluation of respiratory disorders 
were revised and became effective as of October 7, 1996.  61 
Fed. Reg. 46720-46731 (Sept. 5, 1996).  Prior to the 
amendments, COPD was rated under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 as pulmonary emphysema.  

Under Diagnostic Code 6603, in effect prior to October 7, 
1996, a 30 percent rating is assigned for moderate pulmonary 
emphysema with moderate dyspnea occurring after climbing one 
flight of steps or walking one block on level surface; 
pulmonary function tests consistent with findings of moderate 
emphysema.  

A 60 percent rating is assigned for severe pulmonary 
emphysema with exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping; ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health.  

A total rating of 100 percent is assigned for pronounced 
pulmonary emphysema which is intractable and totally 
incapacitating; with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema confirmed by 
chest x-rays and pulmonary function tests.  

As of October 7, 1996, COPD has been rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6604 which 
contemplates COPD.  

A 30 percent rating is assigned for COPD under the following 
circumstances: Forced Expiratory Volume in one second (FEV-1) 
of 56 to 70-percent predicted, or; Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 
70 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-
percent predicted.  

A 60 percent rating is assigned for COPD in the following 
instances: FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
mil/kg/min (with cardiorespiratory limit).  

A total rating of 100 percent is assigned for COPD in the 
following instances: FEV-1 less than 40 percent of predicted 
value, or; the ration of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
applies to this appeal.  In regard to fulfilling VA's duty to 
assist the veteran under the VCAA, the Board notes that 
additional development is not necessary in view of the 
favorable decision that follows.  In other words, the veteran 
will not be prejudiced by the Board proceeding to a decision 
in this matter since the outcome represents a full grant of 
the benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


Earlier Effective Date

The veteran contends that his 100 percent evaluation should 
have been made effective retroactive to June 6, 1996, the 
date that his COPD rendered him unemployable.  

A review of the file does not show that VA received any 
formal or informal claims referencing unemployability as of 
June 6, 1996, or any evidence indicating unemployability due 
to COPD as of that date.  The last claim for an increase 
dated prior to 1997 was filed in 1990, and the available 
medical evidence does not show an increase in severity in 
1996.  When examined in February 1997, the veteran did 
mention his receipt of SSA benefits due to his retirement in 
June 1996.  However, it was also noted that he was suffering 
from other physical problems.  Therefore, although the 
reference to SSA benefits tends to suggest an increase of 100 
percent in June 1996, such an increase was not factually 
ascertainable until the examination was conducted in February 
1997.  

As shown in the record, the veteran did file an increased 
rating claim in January 1997.  The claim was received on 
January 13, 1997 and the VA examination was conducted in 
February 1997.  

At that time, the examination findings clearly showed that 
the veteran met the criteria for a 100 percent rating under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6604.  
The pulmonary function tests, conducted on February 3, 1997, 
showed FEV-1 of 14 percent of predicted value and FEV-1/FVC 
of 38 percent.  These reported values clearly meet 
requirements for a 100 percent rating under Diagnostic Code 
6604 such as FEV-1 less than 40 percent of predicted value 
and FEV-1/FVC less than 40 percent.  

Also, the echocardiogram revealed pulmonary hypertension, 
which is also considered when assigning a 100 percent rating 
under Diagnostic Code 6604.  Furthermore, the examiner found 
that the ventilatory impairment was "severe."  Based on the 
findings, it was evident that at least three of the 
alternative criteria used to assign a 100 percent rating 
under Diagnostic Code 6604 had been met.  Since his claim was 
received on January 13, 1997, and the increase was factually 
ascertainable on the VA examination conducted the following 
month, the Board finds that the appropriate effective date is 
January 13, 1997.  


ORDER

Entitlement to an effective date, for the award of a 100 
percent scheduler rating for COPD, retroactive to January 13, 
1997, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



